PACIFIC HEIGHTS PARTNERS, A HAWAII LIMITED PARTNERSHIP, Plaintiff-Appellee,
v.
MEYLYSA TSENG, Defendant-Appellant.
No. 29252
Intermediate Court of Appeals of Hawaii.
August 12, 2009.
On the briefs:
Meylysa Tseng, Defendant-Appellant, pro se.
Kenneth K.S. Lau, for Plaintiff-Appellee.

SUMMARY DISPOSITION ORDER.
WATANABE, Acting C.J., FUJISE and LEONARD, JJ.
Defendant-Appellant Meylysa Tseng (Tseng) appeals the June 9, 2008 Judgment of the District Court of the First Circuit, Honolulu Division (district court).[1]
On appeal, Tseng contends the district court erroneously awarded attorney's fees and costs in favor of Plaintiff-Appellee Pacific Heights Partners, L.P. (PHP) and against her, in violation of Hawaii Revised Statutes (HRS) § 521-35 (2006).
Upon careful review of the record and the briefs submitted by the parties and having given due consideration to the arguments advanced and the issues raised by the parties, we resolve Tseng's point of error as follows:
Tseng failed to point where in the record she objected to the award of attorney's fees and costs to PHP on the basis that it violated HRS § 521-35.[2] Therefore the point of error is waived. HRAP Rule 28(b)(4). However, we note that this award appears to be authorized by HRS § 666-14 (1993 & Supp. 2008) and § 607-14 (Supp. 2008).
Therefore,
IT IS HEREBY ORDERED that the June 9, 2008 Judgment of the District Court of the First Circuit, Honolulu Division, is affirmed.
NOTES
[1]  The Honorable Gerald H. Kibe presided.
[2]  Transcripts of the proceedings were attached to Tseng's Opening Brief as exhibits but are not part of the record on appeal and accordingly, will be disregarded. Hawai'i Rules of Appellate Procedure (HRAP) Rule 28(b)(10).